Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 01/03/2018. It is noted, however, that applicant has not filed a certified copy of the DE102017100157.3 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-7 is objected to because of the following informalities:  Claim 1 recites in line 4 the limitation “(into contact”. The partial parentheses “( “ should be deleted.  Claims 2-7 recites the limitation “A method” in line 1, the limitations should read ---- The method ---. Claim 3 recites the limitation “at at least” in line 2, the limitation should read --- at least ---. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

connection apparatus for connecting the welded joint to an electrical power source operable to apply a first electrical quantity to the welded joint; - a measuring apparatus for measuring a second electrical quantity at the first contact portion and the second contact portion, and - a comparison apparatus
, in which at least one reference value (no; Uo) of the second electrical quantity is stored, and which is operable to compare a measured value (OF; UF) of the second electrical quantity with the reference value (Do; Uo) and to evaluate the welded joint on the basis of the comparison” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 requires a “comparison apparatus” that is shown as box 34 in Fig. 2. The comparison apparatus is not described in the specification in such a way as to reasonably convey to one skilled what structure constitutes this apparatus to determine if the inventor had possession of this apparatus. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a comparison apparatus, in which at least one reference value of the second electrical quantity is stored, and which is operable to compare a measured value of the second electrical quantity with the reference value and to evaluate the welded joint on the basis of the comparison”. It is unclear as to what structure is required of the comparison apparatus. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (KR20070096100 A) cited on IDS dated 1 August 2019.
Regarding claim 1, Kim discloses a method for evaluating a welded joint between a first component and a second component (Abstract), the method comprising the steps of: 
moving a first electrical pole (14, see annotated Fig. 1 below) into contact with the first component (copper plate 26, Fig. 1) and moving a second electrical pole (14, Fig. 1) into contact with the second component (copper plate 24) such that the welded joint (32, Fig. 1) is located between the first electrical pole (14) and the second electrical pole (14); 
- applying a first electrical quantity (current value) to the welded joint such that an electrical current (i) flows through the welded joint (32, spot welding part), see ¶12; 
- measuring a second electrical quantity (voltage) at the first electrical pole (14) and the second electrical pole (14), see ¶12;
- comparing a measured value (measured voltage value) of the second electrical quantity with a reference value (Ωo; Uo), see ¶12; and 
- evaluating the welded joint (18) on the basis of the comparing step (“To provide a spot welding part inspection device and method for electrical components that allow the inspection of the welding quality of the spot welding part by determining that the measured voltage for the measurement site is within the reference voltage and it is good”, see ¶12.


    PNG
    media_image1.png
    466
    643
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20070096100 A) in view of Schmidt et al. (US 20040182828 A1) cited on IDS dated 1 August 2019.
Regarding claim 2, Kim discloses the method according to claim 1 except wherein the welded joint is a stud welded joint, the first component is a metal-sheet component and the second component is a stud component protruding from the metal-sheet component, and the first electrical pole is brought into contact with a surface of the metal-sheet component beside the stud component and the second electrical pole is brought into contact with an end face of the stud component facing away from the metal-sheet component.
Schmidt et al. in the same field of endeavor discloses a method for evaluating a welded joint (Fig. 1) wherein the welded joint is a stud welded joint (Fig. 1), the first 

    PNG
    media_image2.png
    253
    680
    media_image2.png
    Greyscale

Regarding claim 3, Kim modified discloses the method according to claim 2. Kim modified does not expressly show wherein the first electrical pole is brought into contact with the surface of the metal-sheet component at least two points that are spaced around the periphery of the stud component. However the first electrical pole of Kim and Schmidt et al. are configured to allow the operator to move the first electrical pole a plurality of locations on the workpiece and therefore it would have been obvious 
Regarding claim 4, Kim modified discloses the method according to claim 3. Kim modified does not expressly show wherein the first electrical pole is brought into contact with the surface of the metal-sheet component at three or four points that are spaced around the periphery of the stud component. 
Kim and Schmidt et al. are configured to allow the operator to move the first electrical pole a plurality of locations on the workpiece and therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Kim modified to move the first electrical pole to three or four contact areas of the metal sheet for the purposes of recording multiple parameter readings for greater accuracy.   
Regarding claim 5, Kim modified discloses the method according to Claim 2. Schmidt et al. further show wherein the step of bringing the first electrical pole and the second electrical pole into contact with the metal- sheet component (22) and the stud component (20), respectively, includes moving a contact assembly (contact tips of the lines connected the measuring device 34) towards the metal-sheet component (22) and the stud component (20) in parallel with a longitudinal axis of the stud component until the contact is made (Fig. 1). The moving of the first and second electrical poles are configured to allow the user to perform the moving step. 
Regarding claim 8, Kim discloses an evaluation device for evaluating a welded joint between a first component and a second component (Fig. 1 above), the evaluation device comprising: - a first contact portion (14 electrical pole, see annotated Fig. 1 above) for electrically contacting the first component at a contact point, - a second contact portion (14 electrical pole, see annotated Fig. 1 above) for electrically contacting the second component at a second contact point, - wherein the first contact portion (14) and the second contact portion (14) are arranged relative to one another such that the welded joint (32) can be arranged between the first contact point and the second contact point (see annotated Fig. 1 above); - a connection apparatus (power lines connecting the electrical poles to the multimeter) for connecting the welded joint to an electrical power source operable to apply a first electrical quantity to the welded joint; - a measuring apparatus (multimeter 18) for measuring a second electrical quantity at the first contact portion (14) and the second contact portion (14), and - a comparison apparatus (monitoring panel 20), in which at least one reference value (no; Uo) of the second electrical quantity (voltage) is stored, the measured value and the reference value are displayed on the screen allowing the inspector to compare the value and determine if the value is good (see ¶12). 
Kim does not expressly show the comparison apparatus is operable to compare a measured value (OF; UF) of the second electrical quantity with the reference value (Do; Uo) and to evaluate the welded joint on the basis of the comparison.
	Schmidt et al. in the same field of endeavor discloses a system “For monitoring a welding operation the welding system 10 has a measuring device 34 which measures the electrical arc voltage U occurring between the element 20 and the component 22 . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20070096100 A) in view of Schmidt et al. (US 20040182828 A1) and in view of and in view of Toyota2 (JP 1988-199058) cited on IDS dated 1 August 2019.
Regarding claim 6, Kim modified discloses the method according to claim 5 except wherein the contact assembly includes at least one axially resiliently deflectable contact tip, and the step of moving the contact assembly towards the metal-sheet component and the stud component includes stopping that movement when the contact tip deflects when the contact is made.
Toyota2 in the same field of endeavor discloses measuring/detection device (Fig. 1) comprising detection needles (8, 9, Figs. 2 and 3) attached to a contact assembly (Fig. 3) that includes at least one axially resiliently deflectable contact tip (Fig. 3 show detection needle 8  having a spring 13 that allows the detection needle to be axially . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20070096100 A) in view of Toyota (JP58193250, A) cited on IDS dated 31 January 2021.
Regarding claim 7, Kim discloses the method according to claim 1, except wherein the first electrical quantity is an alternating voltage or an alternating current (i). 
Toyota in the same field of endeavor discloses an inspection device (Fig. 2) using an AC power supply to supply AC current to electrical poles (pins 2 and 3) to inspect workpiece (1, Fig. 2). Since AC multimeter was known in the art, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the multimeter of Kim to a first electrical quantity of AC current to electrical poles as disclosed by Toyota for the purpose of determining a voltage or resistance during an inspection of the welding joint.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761